Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa (US 6,085,854 A1).
Regarding claim 1, Nishikawa discloses a passive battery cooler for a battery mounted on a vehicle, the passive battery cooler comprising: a battery case that accommodates the battery (battery cells Bc are housed in battery cases B) and attaches to a lower side of a floor panel (floor 14) of the vehicle; and a fixing bracket (elements 3, 4, 9, 10) that fixes the battery case to the floor panel of the vehicle, wherein the fixing bracket and a bottom surface of the battery case constitute a ventilation passage (draft passages 12) that extends in a longitudinal direction of the vehicle (Col. 5, Lns. 31-34).  

Regarding claim 2, Nishikawa discloses the passive battery cooler according to claim 1, wherein the fixing bracket is configured so that a closed cross section thereof is .  

Claims 1, 4, 10-12, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (WO 2015/056598 A1)
Regarding claims 1 & 11, Suzuji discloses a passive battery cooler for a battery mounted on a vehicle, the passive battery cooler comprising: a battery case (battery pack 23( that accommodates the battery (battery cell 77) and attaches to a lower side of a floor panel (frame 7; Fig. 1) of the vehicle; and a fixing bracket (plate 37; Fig. 3) that fixes the battery case to the floor panel of the vehicle, wherein the fixing bracket and a bottom surface of the battery case constitute a ventilation passage that extends in a longitudinal direction of the vehicle (Figs. 2-5).  Regarding claims 4 & 14: wherein the battery case a battery recessed section formed on the bottom surface of the battery case, and the ventilation passage is formed between a surface of the battery recessed section and the fixing bracket (as shown in FIGS. 4 and 5, the air guide cover 31 has an upper surface portion 41 whose cross-sectional shape is bent in a U-shape and a curved cross-sectional shape that is continuously convex at two locations. The lower surface 43, the rear surface 45 connecting the rear edges of the upper surface 41 and the lower surface 43, and the front surface extending from the front edge of the lower surface 43 to the middle of the upper surface 41 toward the front edge. Portion 47, side surface portion 49T that covers both side surfaces surrounded by upper surface portion 41, lower surface portion 43, rear surface portion 45, and front surface portion 47, side surface portion 49N (see FIG. 2) on the opposite side, and wind guide cover 31L. There 

Regarding claim 12, Suzuki discloses the vehicle according to claim 11, wherein the fixing bracket is configured so that a closed cross section thereof is formed by the fixing bracket and the bottom surface of the battery case, and the ventilation passage is opened in the longitudinal direction of the vehicle (Fig. 5).  

Regarding claim 15, Suzuki discloses the vehicle according to claim 11, wherein the fixing bracket includes a fixed section that abuts the bottom surface of the battery case; and a ventilation passage forming section that is located 40Attorney Docket No. 13066US01 farther away from the bottom surface of the battery case than the fixed section (Fig. 5).  



Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art taken alone or in combination does not disclose wherein the fixing bracket provides a flow passage cross- sectional area at a front end of the ventilation passage 36Attorney Docket No. 13066US01 that is larger than a flow passage cross-sectional area behind the front end of the ventilation passage.  Claim 6 depends from claim 3 and is therefore objected to as well.  Claim 16 depends from claim 13 and is therefore objected to as well.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art taken alone or in combination does not disclose a fixed section that abuts the bottom surface of the battery case; and a ventilation passage forming section that is located farther away from the bottom surface of the battery case than the fixed section.
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art taken alone or in combination 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618